Per Curiam.

This action was brought to recover the purchase price of certain goods, alleged to have been sold by the plaintiffs to the defendants. The defendants denied the salé; insisted that the goods were sample goods, and delivered as such pursuant to agreement. The defendants tendered a return of same which plaintiffs refused to accept. This, was the question of ¿fact litigated in the court below, and as the judgment rendered for the defendants is amply sustained by the evidence, it should be affirmed.
Present: Beekmar, P. J., Giegeeioh and O’Goemar, JJ.
Judgment affirmed, with costs.